Fourth Court of Appeals
                               San Antonio, Texas
                                     July 18, 2018

                                 No. 04-17-00278-CR

                                 The STATE of Texas,
                                      Appellant

                                          v.

                                 José MUSA-VALLE,
                                       Appellee

                From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 538466
                       Honorable John Longoria, Judge Presiding


                                    ORDER

    The Appellee’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Time extended to August 20, 2018.



                                               _________________________________
                                               Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court